DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are currently pending. Claims 1, 7, and 13 have been amended as per Applicant’s amendment filed 10 November 2020.
Response to Arguments
Examiner agrees to hold the non-statutory double patent rejection in abeyance until the claims have been finalized but will maintain them on the record until then, in light of Applicant’s arguments.
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive. 
With regards to Applicant’s arguments in essence, “However, Natanzon does not specifically teach the to-be-replicated data in LU A contains an open file that continues receiving I/O data from intercepted I/O stream, within the meaning of "storing, at the log receiver, the I/O data as a plurality of log chains in one or more log files, the one or more log files at least including an open log file,"”. This has not been found persuasive. As addressed in the rejection below, Natanzon does teach the amended limitation “the one or more log files at least including an open log file” ([Natanzon col  9:36-69, col 10:55-59] As shown in FIG. 2, DPA 124 records the write transaction 200 in the journal that includes four streams, including a DO stream for new write data, DO metadata stream for new write data metadata, and delta mark stream corresponding to Applicant’s open log file)
The amended claims are addressed in the rejection below further in view of Natanzon-B (US 9959061 B1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16398534 (reference application). Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Applications No. 16398520, 16398507, and 16398649 (reference application).Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter as shown in the example claims in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
16398534
1. A method for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: storing a base snapshot of the virtual disk; receiving, at a log receiver, I/O 
2. The method of claim 1, wherein the operations further comprise establishing an instance of a log replication sender at the log receiver to communicate with a log replication receiver at the replication target.  
3. The method of claim 2, wherein the operations further comprise configuring the log replication receiver at the replication target to 
4. The method of claim 2, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver.  
5. The method of claim 4, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the Attorney Docket No. 5178.060US167identified log file including a closed file, including the contents of the log file in a closed replication.  
6. The method of claim 4, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open 
7. A system for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the system comprising: at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: storing a base snapshot of the virtual disk; receiving, at a log receiver, I/O data from an intercepted I/O stream between the VM and a virtualization server; storing, at the log receiver, the I/O data as a plurality of log chains in one or more log files; associating a log chain in the plurality of log chains with the base snapshot to form a recoverable snapshot-log chain; receiving a 
8. The system of claim 7, wherein the operations further comprise establishing an instance of a log replication sender at the log receiver to communicate with a log replication receiver at the replication target.  
9. The system of claim 8, wherein the operations further comprise configuring the log replication receiver at the replication target to run at an unmodified existing snapshot recovery service.  
10. The system of claim 8, wherein the operations further comprise configuring a CDP metadata service to communicate with the log 
11. The system of claim 10, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including a closed file, including the contents of the log file in a closed replication.  
12. The system of claim 10, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open file receiving I/O data, including the I/O data in a live replication.  
13. A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method of 
14. The medium of claim 13, wherein the operations further 
15. The medium of claim 14, wherein the operations further comprise configuring the log replication receiver at the replication target to run at an unmodified existing snapshot recovery service.  
16. The medium of claim 14, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver.  
17. The medium of claim 16, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including a 
18. The medium of claim 16, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open file receiving I/O data, including the I/O data in a live replication.




2. The method of claim 1, wherein the operations further comprise establishing an instance of a log replication sender at the backup site to communicate with a log replication receiver at the replication target.  

3. The method of claim 2, wherein the operations further comprise configuring the log replication receiver at the replication target to run 
4. The method of claim 2, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver.  
5. The method of claim 4, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including a closed file, including the contents of the log file in a closed replication.  
6. The method of claim 4, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open file receiving I/O data from the intercepted I/O stream, 
7. A system for continuous data protection for a virtual machine (VM) having a virtual disk, the system comprising: at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: capturing a base snapshot of the virtual disk; receiving, at a backup site, I/O data from an intercepted I/O stream between the VM and a virtualization server; buffering the received I/O data into memory and flushing the I/O data to a log file; including a log file with the base snapshot in an I/O log to form a recoverable snapshot-log chain; determining a request for recoverable data from a replication target; and 
8. The system of claim 7, wherein the operations further comprise establishing an instance of a log replication sender at the backup site to communicate with a log replication receiver at the replication target.  
9. The system of claim 8, wherein the operations further comprise configuring the log replication receiver at the replication target to run at an unmodified existing snapshot recovery service.  
10. The system of claim 8, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver.  

12. The system of claim 10, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open file receiving I/O data from the intercepted I/O stream, including the I/O data in a live replication.  
13. A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method for continuous data protection for a virtual machine (VM) having a 
14. The medium of claim 13, wherein the operations further comprise establishing an instance of a log replication sender at the backup site to communicate with a log replication receiver at the replication target.  

16. The medium of claim 14, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver.  
17. The medium of claim 16, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including a closed file, including the contents of the log file in a closed replication.  
18. The medium of claim 17, wherein the operations further comprise configuring the log replication sender 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US 10133874 B1) in view of Natanzon-B (US 9959061 B1).

Referring to claims 1, 7, and 13, taking claim 7 as exemplary, Natanzon teaches
A system for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the system comprising: at least one processor for executing machine-readable instructions; ([Natanzon abstract, col 13:1-56, Figs. 1, 6] virtual machine, virtual machine disk, and computer instructions 612 are executed by the processor 602) and a memory storing instructions configured to cause the at least one processor to perform operations comprising, ([Natanzon col 13:1-56, Figs. 1, 6] memory) at least: storing a base snapshot of the virtual disk; ([Natanzon col 11:16-25, Fig. 4] generate an initial snapshot into the backup storage) receiving, at a log receiver, I/O data from an intercepted I/O stream between the VM and a virtualization server; ([Natanzon abstract, col 4:4-12, Fig. 3B] receiving, from a splitter, an I/0 to be written from a virtual machine to a production virtual machine disk; SPLITTER/PROTECTION AGENT: may be an agent running either on a production host a switch or a storage array which can intercept IO and split them to a DPA and to the storage array, fail IO redirect IO or do any other manipulation to the IO; the splitter or protection agent may be used in both physical and virtual systems. The splitter may be in the IO stack of a system and may be located in the hypervisor for virtual machines. May be referred to herein as an Open Replicator Splitter (ORS)) storing, at the log receiver, the I/O data as a plurality of log chains in one or more log files; ([Natanzon col 5:12-67, Figs. 2, 5] Target storage system 120 exposes a logical unit 176, referred to as a 'journal LU", for maintaining a history of write transactions made to LU B, referred to as a 'journal" where DPA 124 records the write transaction 200 in the journal that includes four streams corresponding to Applicant’s log files) the one or more log files at least including an open log file; ([Natanzon col  9:36-69, col 10:55-59] As shown in FIG. 2, DPA 124 records the write transaction 200 in the journal that includes four streams, including a DO stream for new write data, DO metadata stream for new write data metadata, and delta mark stream corresponding to Applicant’s open log file) associating a log chain in the plurality of log chains with the base snapshot to form a recoverable snapshot-log chain; ([Natanzon col 2:55-62, col 10:45-67, col 11:20-25, Fig. 5] The journal 352 includes delta marker streams (DMS) (e.g., a first DMS 362a and a second DMS 362b). A DMS includes the metadata (i.e., the list locations that may be different between the one differential virtual machine disk and another differential virtual machine disk). In one example, the first DMS includes the metadata differences between the current copy of the production VMDKs 342 and the copy currently in the backup storage and the vDPA316 generates a first virtual machine disk 346a that will include changes and a delta marker stream (DMS) on journal 352) receiving a request for recoverable data from a replication target; ([Natanzon col 4:60-col 5:2, col 6:53-63] The backup site is responsible for replicating production site data. Additionally, the backup site enables roll back of Site I data to an earlier pointing time, which may be used in the event of data corruption of a disaster, or alternatively in order to view or to access data from an earlier point in time and a DPA may also enable roll back of data to an earlier point in time, and processing of rolled back data at the target site) and transmitting the requested data to the replication target including at least on a portion of the recoverable snapshot-log chain ([Natanzon col 10:24-67, Figs. 2, 3A, 4] The datastore 306 includes virtual machine disk (e.g., a first production virtual machine disk 342), differential virtual machine disks (e.g., a first differential virtual machine disk 346a and a second differential virtual machine disk 346b) and a virtual machine disk 348. The differential virtual machine disks 346a-346c are called differential virtual machine disks because each are used to store differential snapshot data (i.e., the differential virtual machine disks 346a-346c may hold copies of the changes that happened to production virtual machine disk 342), the first DMS includes the metadata differences between the current copy of the production VMDKs 342 and the copy currently in the backup storage 304. The journal 352, is not like the journals 176, 184 described in FIGS. 1 and 2. That is, the journal 352 does not include the data changes; but rather, the metadata of the changes. The data of the changes are stored in the differential virtual machine disks).  
	Natanzon does not explicitly teach identifying the open log file to be replicated at the log receiver, the open log file receiving the I/O data from an I/O filter intercepting the I/O stream. Natanzon does disclose splitter, referred to as Open Replicator splitter, intercepting IO and splitting them to DPA which includes multiple streams ([Natanzon col 4:4-13]).
Natanzon-B teaches identifying the open log file to be replicated at the log receiver, the open log file receiving the I/O data from an I/O filter intercepting the I/O stream (Natanzon-B col 16:] a splitter may be configured to intercept IOs and split IOs to be transmitted across different appliances. In a further embodiment, a splitter may be configured to write logs to a journal. In a further embodiment, a journal may be configured to perform a number of functions such as read logs, undo logs, redo logs. In a further embodiment, a VMDK on a replica site may be updated based on the logs in a journal).
Natanzon and Natanzon-B are analogous art because they are from the same field of endeavor in data storage and replication. Before the effective filing date of the invention, it 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 2, 8, and 14, taking claim 8 as exemplary, Natanzon in view of Natanzon-B teaches
The system of claim 7, wherein the operations further comprise establishing an instance of a log replication sender at the log receiver to communicate with a log replication receiver at the replication target ([Natanzon col 6:53-63, col 7:20-40, col 8:18-67, Fig. 1] System 100 includes two data protection appliances, a source side DPA 112 and a target side DPA 124. A DPA 55 performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage
system data. As explained in detail herein, when acting as a target side DPA, a DPA may also enable roll back of data to 60 an earlier point in time, and processing of rolled back data at the target site. While in production mode, DPA 124 receives replicated data of LU A from DPA 112, and performs journaling and writing to storage system 120. When applying write operations to storage system 120, DPA 124 acts as an initiator, and sends SCSI commands to LU B.).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3, 9, and 15, taking claim 9 as exemplary, Natanzon in view of Natanzon-B teaches
The system of claim 8, wherein the operations further comprise configuring the log replication receiver at the replication target to run at an unmodified existing snapshot recovery service ([Natanzon col 8:18-67, col 9:5-35] DPA 112 may send its write transactions to DPA 124 using a variety of modes of transmission, including inter alia (i) a synchronous mode, (ii) an asynchronous mode, and (iii) a snapshot mode. In snapshot mode, DPA 112 receives several I/0 requests and combines them into an aggregate "snapshot" of all write activity performed in the multiple I/0 requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 4, 10, and 16, taking claim 10 as exemplary, Natanzon in view of Natanzon-B teaches
The system of claim 8, wherein the operations further comprise configuring a CDP metadata service to communicate with the log replication sender and the log replication receiver ([Natanzon col 4:45-67, col 9:36-67, Figs 2, 5] CDP: Continuous Data Protection, may refer to a full replica of a volume or a set of volumes along with a journal which allows any point in time access, the CDP copy is at the same site, and maybe the same storage array of the production site, including a second stream, referred to as an DO METADATA stream and a fourth stream, referred to as an UNDO METADATA).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 5, 11, and 17, taking claim 11 as exemplary, Natanzon in view of Natanzon-B teaches
The system of claim 10, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including a closed file, including the contents of the log file in a closed replication ([Natanzon col 11:17-32, col 12:30-67, Fig. 4] the system 300 generates a snapshot for a point-in-time to be stored in the protection storage, process 500 generates a new differential virtual machine disk and a new delta marking stream (536). For example, the system or the user requests generating a point-in-time snapshot of the production VM 310 (e.g., generating a point-in-time copy of the virtual disks of VM 310, (i.e., production virtual machine disk 342)) in order to push the point-in-time copy of the data to the backup storage 304 corresponding to Applicant’s closed replication).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.


The system of claim 10, wherein the operations further comprise configuring the log replication sender to identify a log file to be replicated and, based on the identified log file including an open file receiving I/O data, including the I/O data in a live replication ([Natanzon col 8:16-col 9:5] In production mode DPA 112 acts as a source site DPA for LU A. Thus, protection agent 144 is configured to act as a source side protection agent; i.e., as a splitter for host device A. Specifically, protection agent 144 replicates SCSI I/0 write requests. A replicated SCSI I/0 write request is sent to DPA 112. After receiving an acknowledgement from DPA 124, protection agent 144 then sends the SCSI I/0 write request to LU A. As described hereinabove, LU B is used as a backup of LU A. As such, during normal production mode, while data written to LU A by host computer 104 is replicated from LU A to LU B corresponding to Applicant’s live replication).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage backup and replication.
US 8364648 B1
US 20160344834 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132